DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This office action is responsive to the amendment filed on 12/10/2021.  
Claim(s) 1-8, 10-20 is/are pending in the application.
Independent claim(s) 1, 13, 20 was/were amended.
Dependent claim(s) 10-12, 16-18 was/were amended.
Claim(s) 9 was/were canceled.

Allowable Subject Matter
Claim(s) 1-8, 10-20 is/are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

In the Non-Final Rejection, dated 09/24/2021, claim(s) 9, 17 (after careful review and search (with respect to independent claim(s) 1, 13)) was/were objected to for being dependent upon a rejected base claim, furthering that the claim(s) would be allowable if rewritten in independent form including all of the limitations of its/their respective base and intervening claims.

claim(s) 1 to include limitations of the previously objected dependent claim(s), claim(s) 9. Applicant also amended independent claim(s) 13, 20 to include limitations of the previously objected dependent claim(s), claim(s) 17. 

As such, claim(s) 1-8, 10-20 was/were carefully reviewed and a search with regards to independent claim(s) 1, 13, 20 has been made. Accordingly, those claim(s) are believed to be distinct from the prior art searched.

Regarding claim(s) 1-8, 10-12 and specifically independent claim(s) 1, the prior art search was found to neither anticipate nor suggest a method comprising: obtaining image combinations of video frames, parameter data corresponding to the image combinations of the video frames, and position information of a virtual viewpoint based on a user interaction, wherein the image combinations of the video frames includes multiple groups of texture images and depth maps with multiple synchronized angles and having correspondence relationships, and the video frames comprise multi-angle free perspective video frames; selecting texture images and depth maps of corresponding groups in the image combinations of the video frames at a time moment of the user interaction according to a preset rule and based on the position information of the virtual viewpoint and the parameter data corresponding to the image combinations of the video frames; and combining and rendering the texture images and the depth maps of the corresponding groups in the image combinations of the video frames at the time moment of the user interaction, based on the position information of the virtual viewpoint and parameter data corresponding to the depth maps and the texture images of the corresponding groups that are selected in the image combinations of the video frames at the time moment of the user interaction, to obtain a reconstructed image corresponding to a position of the virtual viewpoint at the time moment of the user interaction, wherein combining and rendering the texture images and the depth maps of the corresponding groups in the image combinations of the video frames comprises: separately mapping the depth maps of the corresponding groups to the position of the virtual viewpoint at the time of the user interaction according to a spatial geometric relationship, to form virtual viewpoint position depth maps, and copying pixel points from the texture images of the corresponding groups to texture images corresponding to the position of the virtual viewpoint according to the mapped depth maps to form corresponding virtual texture images of the corresponding groups; and combining the corresponding virtual texture images of the corresponding groups in the image combinations of the video frames at the time moment of the user interaction to obtain the reconstructed image of the position of the virtual viewpoint at the time moment of the user interaction (emphasis added).

Regarding claim(s) 13-20 and specifically independent claim(s) 13, 20, the prior art search was found to neither anticipate nor suggest one or more computer readable storage media storing executable instructions that, when executed by one or more processors, cause the one or more processors to perform acts and/or system, comprising: obtaining image combinations of video frames, parameter data corresponding to the image combinations of the video frames, and position information of a virtual viewpoint based on a user interaction, wherein the image combinations of the video frames includes multiple groups of texture images and depth maps with multiple synchronized angles and having correspondence relationships, and the video frames comprise multi-angle free perspective video frames; selecting texture images and depth maps of corresponding groups in the image combinations of the video frames at a time moment of the user interaction according to a preset rule and based on the position information of the virtual viewpoint and the parameter data corresponding to the image combinations of the video frames; and combining and rendering the texture images and the depth maps of the corresponding groups in the image combinations of the video frames at the time moment of the user interaction, based on the position information of the virtual viewpoint and parameter data corresponding to the depth maps and the texture images of the corresponding groups that are selected in the image combinations of the video frames at the time moment of the user interaction, to obtain a reconstructed image corresponding to a position of the virtual viewpoint at the time moment of the user interaction, wherein rendering the texture images and the depth maps of the corresponding groups comprises: separately performing forward projection on the depth maps of the corresponding groups in the image combinations of the video frames selected at the time moment of the user interaction to map thereof to a virtual position at the time moment of user interaction; and separately performing backward projection on the texture images of the corresponding groups in the image combinations of the video frames selected at the time moment of the user interaction (emphasis added).

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JED-JUSTIN IMPERIAL whose telephone number is (571)270-5807. The examiner can normally be reached Monday to Friday, 11am - 7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JED-JUSTIN IMPERIAL/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612